Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 8-14 in the reply filed on December 30th, 2021 are acknowledged. Claims 8, 10 and 14 have been amended. Claim 6 has been cancelled. Claims 1-5 and 7 have been withdrawn.  New claims 15-16 have been added. Claims 1-5 and 7-16 are pending.
Action on merits of claims 8-16 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0042444, hereinafter as Huang ‘444) in view of Inoue (US 7612850, hereinafter Inoue ‘850).
Regarding Claim 8, Huang ‘444 teaches a display substrate, comprising: 
a base substrate (Figs. 1A-1J, (100); [0019]); 
a thin film transistor array layer (T; [0019]) on the base substrate; 
a planarization layer (130; [0022]) covering the thin film transistor array layer; 
a transition layer (142; [0025]) on the planarization layer, wherein an adhesion between the transition layer and a photoresist is weaker than an adhesion between the planarization layer and the photoresist, the transition layer comprises a first via hole, the planarization layer comprises a second via hole, and an orthographic projection of the first via hole onto the base substrate overlaps with an orthographic projection of the second via hole onto the base substrate (see Fig. 1F).  Since the photoresist (PR; [0024]) and the planarization (130; [0022]) made of organic materials (organic materials have mutually cross-linked groups), it would obvious appears that the adhesion between the transition layer (a conductive material; [0023]) and a photoresist is weaker than an adhesion between the planarization layer (organic material) and the photoresist.
an anode (Fig. 1J; (162); [0028]) partially covers the transition layer (142).
Huang ‘444 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the anode is in contact with the transition layer through the first via hole”.
However, Inoue ‘850 teaches the anode (Fig. 1, (Al); col. 26, para. 50-65) is in contact with the transition layer (Mo) through the first via hole (see Fig. 1). Examiner considers the metal (Al) layer is the anode.


Regarding Claim 9, Huang ‘444 teaches an insulation layer (Fig. 1D, (120); []) between the thin film transistor array layer (T) and the planarization layer (130), wherein the insulation layer covers the thin film transistor array layer, and the planarization layer covers the insulation layer.  

Regarding Claim 10, Huang ‘444 teaches the insulation layer (120) comprises an insulation layer pattern (124; [0034]), the anode is in contact with the insulation layer (see Fig. 1J) and the planarization layer (130) through the first via hole, the second via hole and the insulation layer pattern, and the anode covers the transition layer.  

Regarding Claim 11, Huang ‘444 teaches a thin film transistor (T; [0019]) formed in the thin film transistor array layer is a top-gate self-aligned type thin film transistor.

Regarding Claim 15, , Inoue ‘850 teaches an orthographic projection of the transition layer onto the base substrate does not overlap with the orthographic projection of the second via hole (in the transmitting portion area) onto the base substrate (1) (see Fig. 1).

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang ‘444 and Inoue ‘850 as applied to claim 8 above, and further in view of Eguchi (US 2007/0058099, hereinafter as Eguchi ‘099).
Regarding Claim 12, Huang ‘444 and Inoue ‘850 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a transparent cathode layer on a side of the transition layer that is facing away from the base substrate, wherein the cathode layer is made of an oxide of at least one element selected from zinc, indium, aluminum, tin, magnesium, argentum, calcium, samarium and barium”.  
However, Eguchi ‘099 teaches a transparent cathode layer (Fig. 16, (49); [0158]) on a side of the transition layer (85; [0134]) that is facing away from the base substrate (10; [0148]), wherein the cathode layer is made of an oxide of at least one element selected from zinc, tin,  (ITO; [0158]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Huang ‘444 and Inoue ‘850 by having the transparent cathode layer for the purpose of providing the organic light emitting device (see para. [0162) as suggested by Eguchi ‘099.

Regarding Claim 13, Eguchi ‘099 teaches the display panel is a top-emitting display panel (see para. [0038]) or a bottom-emitting display panel (see para. [0163]).  

Regarding Claim 14, Huang ‘444 teaches a display device (see [0005]) comprise a display panel (see para. [0038]) comprising a display substrate, wherein the display panel is a 
a base substrate (Figs. 1A-1J, (100); [0019]); 
a thin film transistor array layer (T; [0019]) on the base substrate; 
a planarization layer (130; [0022]) covering the thin film transistor array layer; 
a transition layer (142; [0025]) on the planarization layer, wherein an adhesion between the transition layer and a photoresist is weaker than an adhesion between the planarization layer and the photoresist, the transition layer comprises a first via hole, the planarization layer comprises a second via hole, and an orthographic projection of the first via hole onto the base substrate overlaps with an orthographic projection of the second via hole onto the base substrate (see Fig. 1F).  Since the photoresist (PR; [0024]) and the planarization (130; [0022]) made of organic materials (organic materials have mutually cross-linked groups), it would obvious appears that the adhesion between the transition layer (a conductive material; [0023]) and a photoresist is weaker than an adhesion between the planarization layer (organic material) and the photoresist.
an anode (Fig. 1J; (162); [0028]) partially covers the transition layer (142).
Huang ‘444 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the anode is in contact with the transition layer through the first via hole”.
However, Inoue ‘850 teaches the anode (Fig. 1, (Al); col. 26, para. 50-65) is in contact with the transition layer (Mo) through the first via hole (see Fig. 1). Examiner considers the metal (Al) layer is the anode.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Huang ‘444 by having the anode is in contact 

Regarding Claim 16, Eguchi ‘099 teaches the transition layer (85) does not cover an inner wall of the second via hole in the planarization layer (see Fig. 16).

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-16 filed on December 30th, 2021 have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829